     Case 8:21-cv-00801-CBM-KES Document 1 Filed 04/28/21 Page 1 of 8 Page ID #:1



1
     Richard P. Herman SBN: 053743
2    LAW OFFICE OF RICHARD P. HERMAN
     P. O. Box 53114
3    Irvine, CA 92619
4    Telephone: 714-547-8512
     Facsimile: 949-209-2693
5    Email:rherman@richardphermanlaw.com
6
     Nicholas P. Kohan SBN: 257134
7    KOHAN BABLOVE LLP
8
     1101 Dove Street, Ste 220
     Newport Beach, CA 92660
9    Telephone: 949-535-1341
10
     Facsimile: 949-535-1449
     Email: nkohan@dkblawyers.com
11

12
     Attorneys for Plaintiff
                               UNITED STATES DISTRICT COURT
13
                 CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
14

15
     Anthony Powell,                              CASE NO:
16
                                Plaintiff,        Assigned for all purposes:
17
     vs.
18                                                COMPLAINT FOR DAMAGES.
     County of Orange, a Governmental Entity;
19   Sheriff Don Barnes, Individually; Deputy
     Thomas, Individually, and DOES 1-50.
20
                                                  JURY TRIAL DEMANDED
21                              Defendants.
22

23
                                JURISDICTION AND VENUE
24

25          1.     The Court has subject matter jurisdiction over the action pursuant to
26
     28 U.S.C. § 1331 §§42 U.S.C. §1983, for violations of the U.S Constitution and
27
     First, Fourth, Fifth, Sixth, Eighth and Fourteenth Amendments.
28


                                             COMPLAINT
                                                 1
     Case 8:21-cv-00801-CBM-KES Document 1 Filed 04/28/21 Page 2 of 8 Page ID #:2



1
           2.      Pursuant to supplemental jurisdiction 28 U.S.C §1367, the attendant

2    and related state causes of action all arise from the same nucleus of operative facts
3
     and the same transactions as the aforementioned claims.
4

5          3.      Venue is proper as all facts and circumstances which form the basis of
6
     the allegations made therein occurred within the County of Orange in the State of
7

8    California.
9
                                       Claim for Relief
10
           4.      There was and is an extensive pattern and practice within the Orange
11

12   County Jails of the deliberate indifference for human life, decency and the
13
     constitutional and statutory rights of inmates.
14

15         5.      This toxic and inhumane culture in the jail continues to exist only with
16
     the direct knowledge, consent, direction and ratification of Sheriff Barnes whose
17

18
     action and inaction, both as under-Sheriff and Sheriff, actually and proximately

19   caused the death of numerous prisoners as follows: Christopher Louis Mariano, 12-
20
     7-18; Ngoc Dung Nguyen, 3-11-19; Alejandro Alvarez, 03-15-19; Justin Bryan
21

22   Perkins, 10-27-18; Lisa Janice Martinez, 7-31-18; Rene Rome Donahue, 8-6-18;
23
     Jose Albert Aguirre, 1-31-19; Ian Elliot Tompko, 6-23-18; Ray Anthony Cruz, 6-
24

25   26-18; Infant Jane Doe, 11-12-18 – Fetus, 20 weeks old; Fetus of inmate Ciera S.,
26
     5-12-18; Infant Jane Doe, 8-11-18 24 weeks old; Rodney Daniels, 4-20-18; Phillip
27
     Diaz, 7-23-18; Terral Magee, 3-12-18; Christopher Eisinger, 3-10-18; Cristobal
28


                                         COMPLAINT
                                             2
     Case 8:21-cv-00801-CBM-KES Document 1 Filed 04/28/21 Page 3 of 8 Page ID #:3



1
     Solano, 5-1-18; Reenal Prasad, 6-13-18; Kevin Morris, 2-11-18; Mikeee John

2    Illiano, 11-22-17; and Tony Rudd 1-21, 2018, Kirk Price, 01-19-2020 and more in
3
     2021. This toxic culture was perpetuated and began with Sheriff Hutchens when
4

5    she was the sheriff of Orange County and has continued with Sheriff Barnes.
6
          6. Defendant County of Orange, hereinafter also referred to as “County of
7

8    Orange” or “County”, is a political subdivision of the State of California and is a
9
     municipal entity, located within the territorial jurisdiction of this Honorable Court.
10
         7.      Defendants DOES 1 through 50, inclusive, are sworn peace officers
11

12   and/or deputy sheriffs and/or supervisors and/or investigators and/or Special
13
     Officers and/or dispatchers and/or some other public officer, public official
14

15   employee of defendant County of Orange, who in some way committed some or all
16
     of the tortious actions (and Constitutional violations) complained of in this action,
17

18
     and/or are otherwise responsible for and liable to Plaintiffs for the acts complained

19   of in this action, whose identities are, and remain unknown to Plaintiff, who will
20
     amend their complaint to add and to show the actual names of said DOE
21

22   defendants when ascertained by Plaintiff.
23
              8. At all times complained of herein, DOES 1 through 50, inclusive, were
24

25   acting as individual persons acting under the color of state law, pursuant to their
26
     authority as sworn peace officers and/or special officers and/or supervisors (i.e.
27
     Sergeants, Lieutenants, Captains, Commanders, etc.) and /or dispatchers employed
28


                                        COMPLAINT
                                            3
     Case 8:21-cv-00801-CBM-KES Document 1 Filed 04/28/21 Page 4 of 8 Page ID #:4



1
     by Defendant County of Orange, and were acting in the course of and within the

2    scope of their employment with defendant County of Orange.
3
           9. Defendants DOES 1 through 50, inclusive, are sworn peace officers
4

5    and/or Supervisors and/or commanders and/or Captains and/or Lieutenants and/or
6
     Sergeants and/or Detectives and/or other supervisory personnel (such as ) and or/
7

8    policy making and/ or final policy making officials, employed by the County of
9
     Orange, who are in some substantial way liable and responsible for, or otherwise
10
     proximately caused and/or contributed to the occurrences complained of by
11

12   Plaintiffs in this action, such as via supervisory liability (i.e. failure properly
13
     supervise, improperly directing subordinate officers, approving actions of
14

15   subordinate officers), via bystander liability (failing to intervene in and stop
16
     unlawful actions of their subordinates and/or other officers), and such as by
17

18
     creating and/or causing the creation of and/or contributing to the creation of the

19   policies and/or practices and/or customs and/or usage of the County of Orange :
20
     1) For wrongfully killing persons; 2) For using excessive/unreasonable force on
21

22   persons; 3) For unlawful seizing persons; 4) For unlawful searching and seizing
23
     persons and their personal property; 5) For falsely asserting and falsely
24

25   imprisoning persons; 6) For fabricating/ destroying/ concealing/ altering/
26
     withholding/ evidence in criminal and civil actions, and for otherwise “framing”
27
     persons in criminal actions, in order to falsely and maliciously, oppressively
28


                                          COMPLAINT
                                              4
     Case 8:21-cv-00801-CBM-KES Document 1 Filed 04/28/21 Page 5 of 8 Page ID #:5



1
     convict innocent persons, to protect them and other police officers and deputy

2    sheriffs and supervisory personnel from civil, administrative and criminal liability;
3
     7) For interfering with persons’ and/or otherwise violating persons
4

5    ‘constitutionally protected right to free speech; 8) For denying civil rights by
6
     threats, fear, and oppression; 9) For coving-up unlawful and tortious conduct by
7

8    the County of Orange personnel, and were a proximate cause of the very same
9
     California state law, and federal and state constitutional violations complained
10
     above, and complained of by the Plaintiffs in this action.
11

12         10. Plaintiffs are presently unaware of the identities of DOES 1 through
13
     50, inclusive, and will amend their complaint to add and to show the actual names
14

15   of said DOE defendants, when ascertained by Plaintiffs.
16
           11.    In addition to the above and forgoing, Defendants DOES 1 through
17

18
     50, inclusive, acted pursuant to a conspiracy, agreement and understanding and

19   common plan and scheme to deprive the Plaintiffs of their Federal Constitutional
20
     and Statutory rights, as Complained of in this action, and acted in joint and
21

22   concerted action to so deprive Plaintiffs of those rights as complained of herein; all
23
     in violation of 42 U.S.C §1983, and otherwise in violation of United States
24

25   Constitutional and Statutory Laws and the California State Constitution and laws.
26
           12.    Said conspiracy/agreement/understanding/ plan/scheme/joint action/
27
     concerted action, above-referenced, was a proximate cause of the violation of the
28


                                        COMPLAINT
                                            5
     Case 8:21-cv-00801-CBM-KES Document 1 Filed 04/28/21 Page 6 of 8 Page ID #:6



1
     Plaintiffs federal and state constitutional and statutory rights, as complained herein.

2
                                        FIRST CLAIM
3

4
            ANTHONY POWELL AGAINST COUNTY OF ORANGE, SHERIFF
5

6
          DON BARNES, DEPUTY THOMAS, AND DOES 1 THROUGH 50

7        13.       Plaintiffs re-plead and incorporate by reference, as if fully set forth
8
     again herein, the aforementioned allegations contained in this complaint.
9

10         14.     On March 28, 2019 Anthony Lee Powell, was a prisoner in the
11
     Orange County Jail and was sexually assaulted and battered by Deputy Thomas on
12

13
     the third-floor dorm B7 Main Men’s Jail, 550 N. Flower Street, Santa Ana,
14   California.
15
           15.     Under the guise of a “strip search” Deputy Thomas, acting under the
16

17   color of state law, painfully squeezed Plaintiff Powell’s testicles and also inserted a
18
     finger up his anus also causing him pain; both acts were committed three times
19

20   after which Plaintiff Anthony Lee Powell refused to be further sexually assaulted
21
     and was thrown in the hole for this refusal.
22
           16.     Both a grievance and a personnel complaint were filed but the
23

24   Sheriff, his employers “cleared” Deputy Thomas and refused to reprimand him for
25
     his use of excessive force and wanton violation of rights.
26

27         17.     This sexual assault and battery violated Anthony Powell’s First,
28


                                         COMPLAINT
                                             6
     Case 8:21-cv-00801-CBM-KES Document 1 Filed 04/28/21 Page 7 of 8 Page ID #:7



1
     Fourth, Eighth and 14th Amendments, 42 U.S.C. § 1983, and caused pain,

2    emotional distress, mental anguish, fear of further assaults and retaliation for the
3
     grievance he filed.
4

5          18.    This sexual assault is a policy and procedure of Defendant County as
6
     it occurred to numerous other inmates including Plaintiff James Kilroy who has
7

8    filed a related case.
9
           19.    Defendants County and Barnes were acting under the color of state
10
     law while engaging, participating and enforcing this policy and procedure
11

12   including retaliation for filing grievances for similar assaults and batteries.
13
           20.    Plaintiff Powell filed his claim for damages against the County of
14

15   Orange, pursuant to the California Tort Claims Act, Cal Gov’t Code §900 et seq.,
16
     on April 22, 2019 and it is now denied.
17

18

19                                           PRAYER
20
           WHEREFORE Plaintiffs pray that this Court award damages and provide
21

22   relief as follows:
23
           1.    For all damages, compensatory, general, statutory, and punitive
24

25   damages;
26
           2.    For attorney’s fees and costs of suit pursuant to all applicable law
27
     including 42 U.S.C. §1988 and Cal Civ. Code §52 and §54.
28


                                         COMPLAINT
                                             7
     Case 8:21-cv-00801-CBM-KES Document 1 Filed 04/28/21 Page 8 of 8 Page ID #:8



 1
           3. And for all other appropriate and just relief.

 2

 3
     DATED: April 28, 2021                        Respectfully submitted,
 4

 5

 6

 7
                                                  _________________________
 8
                                                  RICHARD P. HERMAN
 9                                                NICHOLAS KOHAN
10
                                                  ATTORNEYS FOR PLAINTIFF

11

12
                               JURY TRIAL DEMANDED
13

14

15
     DATED: April 28, 2021                        Respectfully submitted,

16

17

18

19
                                                  _________________________
                                                  RICHARD P. HERMAN
20                                                NICHOLAS KOHAN
21                                                ATTORNEYS FOR PLAINTIFF
22

23

24

25

26

27

28


                                       COMPLAINT
                                           8
